Citation Nr: 1135276	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for residuals of the service-connected fracture of the right fifth metatarsal (toe).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter was last before the Board of Veterans' Appeals (Board) in April 2011 on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. The Board remanded the claim for additional development.

In November 2008, the Board denied the Veteran's claim of entitlement to a compensable rating for residuals of the service-connected fracture of the right fifth metatarsal (toe). However, the Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court). In a December 2010 Order, the Court vacated the Board's decision and remanded the claim to the Board. 

The Court also directed the Board to determine whether the Veteran had raised a claim for service connection for a right foot disability other than residuals of the service-connected fracture of the right fifth metatarsal. In April 2011, the Board determined that issue had been raised by the record and referred that claim to the RO for appropriate development and adjudication. As the claims file does not reflect any development of the new claim for service connection the Board again REFERS that claim to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). The Veteran reported receipt of disability benefits when being treated for a back disability. Although he did not indicate whether his metatarsal disability was also evaluated by SSA, the record reflects that symptoms from the back injury may overlay symptoms from his metatarsal injury. Accordingly, the SSA records may be relevant and the RO must make an effort to obtain copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

As this case is being remanded for the collection of SSA records, the RO/AMC also must take steps to obtain any outstanding treatment records. VA records were last associated with the record on August 1, 2011.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Obtain any outstanding records of VA treatment (after August 1, 2011). The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability. The records must specifically include, but are not limited to, medical records and the SSA hearing transcript, if available. Those records must be associated with the claims folder. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  

4. Readjudicate the issue on appeal. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



